DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1, 3, 5 - 6, 8, 10 and 15 are currently amended.
This office action is in response to submission of the amendments on 11/12/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 USC 101
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

Applicant argues: “Applicant respectfully submits that the method of the amended claim 1, the system of the amended claim 8, and the article of manufacture of the amended claim 15 are integrated into a practical application of developing a statistical model for circuit simulation.”

	Examiner respectfully disagrees since the “generating a statistical model of the selected dimension based on the corner model” is part of the abstract idea at Step 2A, Prong I.  Therefore, Applicant’s arguments are not persuasive.

	Applicant appears to argue that the preamble “for developing a statistical model for circuit simulation” limits the claim to a practical application.  The requirements for claim interpretation are discussed in MPEP 2111.  Examiner notes that the preamble is limiting to the extent that it necessary to give life, meaning, and vitality to the claim (see MPEP 2111.02).  Examiner further notes that there is no simulation (circuit or otherwise) explicitly recited in the claims.  Further, the end result of the claimed invention is a “statistical model”, therefore the “for circuit simulation” in the preamble is interpreted as intended use.  Therefore Applicant’s arguments are not persuasive.

	Applicant argues: “As disclosed at least at paragraph [0061 ], the statistical model 46 can be used in the pre-layout simulation stage 140, the post-layout simulation stage 170, or other appropriate stages in the fabrication of semiconductor circuit.”

In response to applicant's arguments regarding a practical application, it is noted that the features upon which applicant relies (i.e., the statistical model can be used in various stages) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Applicant’s arguments are not persuasive since theoretical or intended applications do not amount to a practical application.

Applicant argues: “In addition, the method of claim 1, the system of claim 8, and the article of manufacture of claim 15 have been amended to recite rules, for example, ‘wherein the selected dimension comprises an aspect ratio of the transistor’ and ‘wherein the method does not require performing measurement to obtain a plurality of process parameters.’ Therefore, the method of the amended claim 1, the system of the amended claim 8, and the article of manufacture of the amended claim 15 amount to significantly more than just a judicial exception.”

	Applicant appears to argue that reciting “rules” amounts to “significantly more than just a judicial exception” with regard to claims 1, 8 and 15.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner respectfully disagrees since the recited “rules” operate to: limit the previously recited “selected dimension” to comprise an “aspect ratio of the transistor”, and add a negative limitation that is not providing [receiving] a selected dimension of transistor” to specific data gathered, however does not explicitly modify the manner in which the data is gathered (see Claim Rejections - 35 USC § 101).  Regarding the negative limitation, although it narrows the overall claim scope, it does not positively recite the performance of any step, and it is not explicitly limiting any of the previous limitations.  The negative limitation appears to be intended to limit the “providing [receiving] a corner model” since the corner model is specific to a fabrication process comprising parameters.  However when taken in combination, they do not amount to significantly more since the negative limitation does not appear to exclude the entirety of the scope that is insignificant data-gathering (see Claim Rejections - 35 USC § 101).  To the extent that the negative limitation modifies any of the abstract idea limitations, Examiner notes that even a narrow abstract idea is ineligible.  Therefore, Applicant’s arguments are not persuasive.

Response to Rejections under 35 USC 112
Applicant’s arguments have been fully considered, and they are persuasive.  Therefore, the rejection is withdrawn.

Response to Rejections under 35 USC 103
Applicant’s arguments have been fully considered, however the Office does not consider them to be persuasive.

“However, HSPICE User's Guide fails to teach that ‘wherein the selected dimension comprises an aspect ratio of the transistor.’ ”

	Applicant arguments are persuasive therefore the rejection is withdrawn.  However a new rejection is included at least over Kim (Claim Rejections - 35 USC § 103).

Applicant argues: “However, Applicant respectfully submits that, HSPICE User's Guide in view of Khu fails to disclose that ‘generating a statistical model of the selected dimension based on the corner model, wherein the method does not require performing measurement to obtain a plurality of process parameters.’ ”

	Applicant argues that the prior art relied upon does not teach “wherein the method does not require performing measurement to obtain a plurality of process parameters”.  The requirements for claim interpretation are discussed in MPEP 2111.  Examiner notes that the recited “wherein the method does not require performing measurement to obtain a plurality of process parameters” is a negative limitation that is not tied to any specific limitation.  Although negative limitations would reduce the overall claim scope, it merely implicitly limits the previously recited limitations to exclude performing said measurements.  Applicant appears to intend to limit the previously recited “providing a corner model” or “receiving a corner model” since the corner model would directly depend on a specific IC fabrication process.  Examiner notes that Khu does not require an end-user to perform any process measurement since it explicitly 

	Applicant argues: “The dependent claims set forth additional limitations not found in the prior art, and are also allowable based at least on their dependency from allowable independent claims 1, 8 and 15.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Claim Interpretation
The claims are given their broadest reasonable interpretation in light of the specification (see MPEP 2111).  

With regard to claim 1, it recites “providing a corner model”.  Examiner notes that there does not appear to be any disclosed “providing” said corner model, only “receiving” as in the previous version of the claims. Therefore the broadest reasonable interpretation encompasses that the corner model is provided in any manner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a process) method for developing a statistical model for circuit simulation, comprising: generating a statistical model of the selected dimension based on the corner model.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: providing a corner model; and providing a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of the transistor; and wherein the method does not require performing measurement to obtain a plurality of process parameters.  The “providing” amounts to insignificant data gathering since it is recited at a high-level of generality, and the further recited “aspect ratio of the transistor” further limits the “providing a selected dimension of transistor” to specific data gathered without explicitly modify the manner in which the data is gathered, and since the “generating” step relies on the provided elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The “does not require performing measurement” appears to further modify the “providing a cornel model” such that is does not rely on process measurements, and taken together, amount to insignificant data-gathering (see Response to Rejections under 35 USC § 101).  The claim is directed to an abstract idea.


Dependent claim 2 - 3 and 6 recite(s) the same statutory category as the parent claim(s), and further recite(s): providing a typical value of an electrical parameter by applying the selected dimension to the typical relationship; and providing a plurality of fake values by applying the typical value to a normal distribution, wherein the generation of the statistical model includes: generating the statistical model based on the typical value and the plurality of fake values in claim 2; and providing a first corner value by applying the selected dimension to the first relationship; and providing a second corner value by applying the selected dimension to the second relationship, wherein providing the plurality of fake values includes generating the plurality of fake values based on the typical value, the first corner value and the second corner value in claim 3; and wherein providing the plurality of fake values includes generating the plurality of fake values based on the upper limit value, the lower limit value, the center value and the predetermined quantity in claim 6.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “applying” amounts to modeling and 
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the corner model includes a typical relationship between a value of an electrical parameter and the selected dimension at a typical corner in claim 2; and wherein the corner model further includes a first relationship between a value of the electrical parameter and the selected dimension at a first corner, and a second relationship between a value of the electrical parameter and the selected dimension at a second corner in claim 3; and receiving a predetermined quantity of the plurality of fake values in claim 6.  For example, the “typical relationship” and “first [second] relationship” amounts to insignificant data gathering since it further limits the received corner model (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  For example, the “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step in claim 6 relies on the received elements in a generic manner.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “typical relationship”, “a first [second] relationship” and “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 4 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the plurality of fake values are between the first corner value and the second corner value in claim 4.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “fake value are between” further limits the parent claim(s) abstract idea “providing a plurality of fake values by applying the typical value to a normal distribution”.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not recite any further limitation.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further limitations recited.  For at least these reasons, the claims are not patent eligible.

Dependent claim 5 recite(s) the same statutory category as the parent claim(s), and further recite(s): setting the typical value as a center value of the normal distribution; setting the first corner value as an upper limit value of the normal distribution; and setting the second corner value as a lower limit value of the normal distribution, wherein providing the plurality of fake values includes: generating the claim 5.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “setting the typical value” appears to further limit the parent claim(s) “providing a plurality of fake values by applying the typical value” (see Claim Rejections - 35 USC § 112).  For example, the “setting the first [second] corner value” and “generating” amounts to modeling and predicting actions recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not recite any further limitation.  The claim is directed to an abstract idea.
The claims do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further limitations recited.  For at least these reasons, the claims are not patent eligible.

Dependent claim 7 recite(s) the same statutory category as the parent claim(s).  As discussed above with respect to the parent claim(s), the recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  Accordingly, the claim(s) recite(s) an abstract idea.
typical-to-typical corner, the first corner includes a slow-to-slow corner, and the second corner includes a fast-to-fast corner in claim 7.  For example, the various “corner” amounts to insignificant data gathering since it further limits the corner model including the various relationships (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited various “corner” amounts to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 8 recites a statutory category (i.e. a machine) system for developing a statistical model for circuit simulation, the system comprising: generating a statistical model of the selected dimension based on the corner model.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: one or more processing units; receiving a corner receiving a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of the transistor; and wherein the system does not require performing measurement to obtain a plurality of process parameters.  The “processing units” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and the further recited “aspect ratio of the transistor” further limits the “providing a selected dimension of transistor” to specific data gathered without explicitly modify the manner in which the data is gathered, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The “does not require performing measurement” appears to further modify the “receiving a cornel model” such that is does not rely on process measurements, and taken together, amount to insignificant data-gathering (see Response to Rejections under 35 USC § 101).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “processing units” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide 

Dependent claims 9 – 14 are substantially identical to dependent claims 2 – 7, and are directed to abstract ideas for the same reasons.

Independent claim 15 recites a statutory category (i.e. a manufacture) article of manufacture, comprising: generating a statistical model of the selected dimension based on the corner model.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).  For example, the “generating” amounts to modeling actions recited at a high-level of generality.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: at least one non-transitory machine-readable storage medium having computer readable program code logic tangibly embodied therein to execute a machine instruction in a processing unit for developing a statistical model for a circuit simulation, wherein the computer readable program code logic, when executing, performs steps; receiving a corner model; and receiving a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of the transistor; and wherein the computer readable program code logic does not require performing measurement to obtain a plurality of process parameters.  The “machine-(see MPEP 2106.04(a)(I)).  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and the further recited “aspect ratio of the transistor” further limits the “providing a selected dimension of transistor” to specific data gathered without explicitly modify the manner in which the data is gathered, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The “does not require performing measurement” appears to further modify the “receiving a cornel model” such that is does not rely on process measurements, and taken together, amount to insignificant data-gathering (see Response to Rejections under 35 USC § 101).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “machine-readable storage medium” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “receiving” and “does not require performing measurement” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claims 16 – 20 are substantially identical to dependent claims 2 – 6, and are directed to abstract ideas for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Synopsys “HSPICE® User Guide: Simulation and Analysis” (henceforth “HSPICE User’s Guide”) in view of Khu, K. et al. “Statistical Modeling for Monte Carlo Simulation using . 

With regard to claim 1, HSPICE User’s Guide teaches a method for developing a statistical model for circuit simulation, comprising: (HSPICE User’s Guide Page 901 deviations to threshold voltage can be added to an existing model, and Page 3 “Synopsys HSPICE is an optimizing analog circuit simulator”)
reading a corner model; (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”)
providing a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the corner model (HSPICE User’s Guide Page 901 deviations to threshold voltage can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)

HSPICE User’s Guide does not appear to explicitly disclose: that the corner model is provided; and wherein the method does not require performing measurement to obtain a plurality of process parameters.


providing a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
the provided corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

 an aspect ratio of the transistor.

	However Kim teaches:
providing a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

With regard to claim 8, HSPICE User’s Guide teaches a system for developing a statistical model for circuit simulation, the system comprising: one or more processing wherein the one or more processing units are configured for: (HSPICE User’s Guide Page 30 “HSPICE can also take advantage of multiple cores and processors for simulations containing .ALTER cases, transient sweeps, and Monte Carlo analyses.”)
reading a corner model; (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”)
receiving a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the corner model (HSPICE User’s Guide Page 901 deviations to threshold voltage can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)

HSPICE User’s Guide does not appear to explicitly disclose: that the corner model is received; and wherein the system does not require performing measurement to obtain a plurality of process parameters.


receiving a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
receiving the corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

 an aspect ratio of the transistor.

	However Kim teaches:
receiving a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor  (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

With regard to claim 15, HSPICE User’s Guide teaches an article of manufacture, comprising: at least one non-transitory machine-readable storage medium (HSPICE User’s Guide Page 774-775 and ii HSPICE relies on input files, the Page 6 HSPICE relies on software code, and Page 30 “HSPICE can also take advantage of multiple cores and processors for simulations containing .ALTER cases, transient sweeps, and Monte Carlo analyses.”)
reading a corner model (HSPICE User’s Guide Page 67 models representing different corner cases are read from a directory “you can create three copies of the file, to simulate fast, slow and typical corner cases. Each file contains different HSPICE transistor models, representing the different process corners.”)
receiving a selected dimension of a transistor, wherein the selected dimension comprises a ratio of the transistor; and (HSPICE User’s Guide Page 872 different device sizes can be represented by a different model card “MOSFET models for all device sizes by using an automatic model selector”, and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided 
    PNG
    media_image1.png
    588
    611
    media_image1.png
    Greyscale
, and Page 15 desired netlist values can be provided in a file “The input netlist file, <design>.sp, contains the design netlist. Optionally, it can also contain statements specifying the type of analysis to run, type of output desired, and what library to use.”, and Page 275-276 parameter values can be expressed as any desired algebraic expression 
    PNG
    media_image2.png
    196
    458
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    49
    455
    media_image3.png
    Greyscale
, and Page 74 the width of MOSFET MN can be any function of the W and L variables defined in the .MACRO line (dimension comprises a ratio) 
    PNG
    media_image4.png
    79
    360
    media_image4.png
    Greyscale
)
generating a statistical model of the selected dimension based on the corner model (HSPICE User’s Guide Page 901 deviations to threshold voltage can be added to an existing model, and Page 871 the deviations comprise random variables having a distribution, where it is noted that delvton depends on vtoncd which is defined as an absolute Gaussian and therefore delvton itself is a random variable having a shifted absolute Gaussian distribution)

HSPICE User’s Guide does not appear to explicitly disclose: that the corner model is received; and wherein the computer readable program code logic does not method does not require performing measurement to obtain a plurality of process parameters.

However Khu teaches:
receiving a corner model; (Khu Page 3 “In the case of MOSFETs, nominal values are captured in what is known as a “typical” library, while extreme process values are captured in 4 corner libraries called FF, SS, FS, and SF (referring to fast NMOS and PMOS, slow N and P, fast N/slow P, and slow P/fast N, respectively).”, and Page 4 “The following sections describe how to build a statistical model from vendor-provided corner models.”, and Page 5 the plotted value comprises a threshold voltage “For digital applications, the plots could be NMOS Ion vs. PMOS Ion, and NMOS Vt vs. PMOS Vt … These values can be read directly from the vendor’s corner model libraries.”)
the received corner model does not require performing measurement to obtain a plurality of process parameters (Kim Abstract the library models are provided by a third-party (does not require measurement) “Foundries or library vendors normally provide at least 3 fixed corner models (for typical, fast, and slow cases).”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor disclosed by HSPICE User’s Guide with the vendor-provided corner model of a transistor disclosed by Khu.  One of ordinary skill in the art would have been motivated to make this modification in order to generate a statistical model of a transistor from available data (Khu Page 9 “This paper presents a method to quickly generate a statistical model from data normally provided by the silicon vendor”)

HSPICE User’s Guide in view of Khu does not appear to explicitly disclose: the selected dimension comprises an aspect ratio of the transistor.

	However Kim teaches:
receiving a selected dimension of a transistor, wherein the selected dimension comprises an aspect ratio of a transistor  (Kim Page 1104 the width/length are used in an HSPICE simulation, where the width of the transistor can immediately be envisaged to be a function of a provided length and aspect ratio “To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60 … All simulations are carried out with HSPICE”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the statistical SPICE simulation of a transistor using a corner model disclosed by HSPICE User’s Guide in view of Khu with specifying a transistor dimensions as an aspect ratio disclosed by Kim.  One of ordinary skill in the art would have been motivated to make this modification in order to provide desired electrical properties of the transistor (Kim Page 1104, Right “In this work, we set the bias current 80 μA for adquate margin and different VDS in the reference generator and tail current source. To do so, we set the width-to-length ratio (W/L) of transistor M9, (W/L)M9, to 60. Taking half the tail current, we set the aspect ratio of transistors M7 and M8, (W/L)M7, 8, to 30, respectively”)

claim 2 and 9 and 16, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 1 and 8 and 15, and further teaches:
wherein the corner model includes a typical relationship between a value of an electrical parameter and the selected dimension at a typical corner, the method further comprising: providing a typical value of an electrical parameter by applying the selected dimension to the typical relationship; and (HSPICE User’s Guide Page 872 a TT model card for a transistor is specified and can be utilized in a non-Monte Carlo analysis using median values (a value at a typical corner), where the TT model comprises equations for the transistor parameters comprising typical threshold voltage and others (typical value of an electrical parameter), and Page 523 the nominal threshold voltage depends on the transistor X1 variables l and w whose values are explicitly provided)
providing a plurality of fake values by applying the typical value to a normal distribution, wherein the generation of the statistical model includes: generating the statistical model based on the typical value and the plurality of fake values (see Claim Interpretation) (HSPICE User’s Guide Page 548-549 Vth can vary randomly, and the variations used for Monte Carlo can be according to normal distribution 
    PNG
    media_image5.png
    143
    408
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    117
    464
    media_image6.png
    Greyscale
, and Page 873 the typical value can be set as the norm value “The basic premise of a Monte Carlo analysis is that you are going to parameterize one or more circuit variables, vary those values by a randomized amount from the norm and run HSPICE a pre-determined number of times”)

With regard to claim 3 and 10 and 17, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 2 and 9 and 16, and further teaches:
wherein the corner model further includes a first relationship between a value of the electrical parameter and the selected dimension at a first corner, and a second relationship between a value of the electrical parameter and the selected dimension at a second corner, the method further comprising: providing a first corner value by applying the selected dimension to the first relationship; and providing a second corner value by applying the selected dimension to the second relationship, wherein providing the plurality of fake  (HSPICE User’s Guide Table 106 and Page 869 values at the corners (providing a first/second corner value) are “sigma deviations” either above or below the typical value (first/second relationship) 
    PNG
    media_image7.png
    417
    479
    media_image7.png
    Greyscale
, and Page 871 the bounds on the deviation can be a specific multiple (e.g. 3) of the sigma (a value of the electrical parameter at a first/second corner), and the bounds on the absolute Gaussian distribution used in the Monte Carlo run to draw the voltage threshold deviation values are also a multiple of the sigma (generating fake values based on typical value and first/second corner value) (e.g. appear to be 1 sigma, see highlighted values) 
    PNG
    media_image8.png
    348
    491
    media_image8.png
    Greyscale
)

With regard to claim 4 and 11 and 18, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 3 and 10 and 17, and further teaches:
wherein the plurality of fake values are between the first corner value and the second corner value (HSPICE User’s Guide Page 871 the bounds on the absolute Gaussian distribution used in the Monte Carlo are also a multiple of the sigma)

With regards to claim 5 and 12 and 19
setting the typical value as a center value of the normal distribution; setting the first corner value as an upper limit value of the normal distribution; and setting the second corner value as a lower limit value of the normal distribution, wherein providing the plurality of fake values includes generating the plurality of fake values based on the upper limit value, the lower limit value and the center value (HSPICE User’s Guide Page 871 the absolute Gaussian distributions for the voltage threshold deviation all have a mean value of 0 for Monte-Carlo analysis, therefore the center value of the overall threshold voltage distribution is the nominal value (typical value as a center value of the normal distribution), and the maximum voltage threshold deviations are a multiple of sigma a specified in the absolute Gaussian distribution (first/second corner value and upper/lower limit of the normal distribution), and the Monte Carlo runs draw voltage threshold deviations values from the absolute Gaussian distribution (generating fake values based on upper/lower/center value))

With regard to claim 6 and 13 and 20
receiving a predetermined quantity of the plurality of fake values, (HSPICE User’s Guide Page 874 number of Monte Carlo runs can be specified 
    PNG
    media_image9.png
    165
    270
    media_image9.png
    Greyscale
)
wherein providing the plurality of fake values includes generating the plurality of fake values based on the upper limit value, the lower limit value, the center value and the predetermined quantity (HSPICE User’s Guide Page 548-549 the variations used for Monte Carlo can be according to normal distribution (generating fake values based on the predetermined quantity), and Page 871 the voltage threshold deviations are defined using an absolute Gaussian distribution)

With regard to claim 7 and 14, HSPICE User’s Guide in view of Khu, and further in view of Kim teaches all the elements of the parent claim 3 and 10, and further teaches:
wherein the typical corner includes a typical-to-typical corner, the first corner includes a slow-to-slow corner, and the second corner includes a fast-to-fast corner (HSPICE User’s Guide Page 870 and Figure 217 the sigma bounds on the electrical parameter variation can correspond directly to SS/TT/FF corners 
    PNG
    media_image10.png
    321
    473
    media_image10.png
    Greyscale
, and Table 106 and Page 869 the voltage threshold for the NMOS decreases at the fast corner, and vice versa for the slow corner 
    PNG
    media_image7.png
    417
    479
    media_image7.png
    Greyscale
)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hook et al. (US 9009638) teaches a compact semiconductor device model used in circuit simulations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148